717 S.E.2d 479 (2011)
290 Ga. 80
In the Matter of Christopher D. ELROD.
No. S12Y0017.
Supreme Court of Georgia.
November 7, 2011.
Paula J. Frederick, General Counsel State Bar, A.M. Christina Petrig, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court pursuant to the petition for voluntary discipline filed by Respondent Christopher D. Elrod (State Bar No. 246640) pursuant to Bar Rule 4-227(b) prior to the filing of a Formal Complaint. In the petition, Elrod admits that a client retained him for representation in a divorce case; that he was retained to replace the client's first attorney after the client was required to pay temporary alimony; and that the client paid a total fee of $4,500. Elrod asserts that while he performed substantial work in the client's case and sent the client various notices and pleadings by mail, he did not send him a copy of all the written discovery or the transcripts of depositions, and there came a point in time where Elrod was inaccessible to the client by telephone or office visit. Elrod admits that *480 in August 2008 he received a letter from another attorney advising that the client had retained her to represent him in the divorce, but she was unable to reach Elrod to arrange for substitution of counsel, and he did not provide her with the client's file.
By these actions, Elrod admits that he violated Rules 1.4 and 1.16(d) of the Rules of Professional Conduct found in Bar Rule 4-102(d). Although the maximum sanction for a violation of either Rule 1.4 or 1.16(d) is a public reprimand, Elrod requests that this Court impose a Review Panel reprimand for his actions, noting that he has been cooperative with the State Bar in this matter and asserting that he will consult with the State Bar's Law Practice Management Program before December 1, 2011 and will implement any changes to his practice that may be recommended in that process. The State Bar has no objection to Elrod's petition.
We agree that Elrod has admitted actions sufficient to authorize the imposition of discipline for violation of Rules 1.4 and 1.16(d) and agree that a Review Panel reprimand is an appropriate sanction for his actions. Therefore, we accept Elrod's petition for voluntary discipline and order that he receive a Review Panel reprimand in accordance with Bar Rules 4-102(b)(4) and 4-220.
Petition for voluntary discipline accepted. Review Panel reprimand.
All the Justices concur.